Motion to dismiss appeal granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before April 14, 1960, with notice of argument for the May 1960 Term of this court, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before April 29, 1960. Reply points, if any, are to be served and filed on or before May 4, 1960. Concur — Botein, P. J., Breitel, M. M. Frank, Valente and McNally, JJ.